Citation Nr: 0019306	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  96-44 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1960 to July 
1964.  Thereafter, he served in the Naval Reserves from 
approximately 1973 to 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for bilateral hearing loss.  He filed a timely notice of 
disagreement, initiating the appellate process.  He was sent 
a statement of the case, and filed a timely substantive 
appeal, perfecting his appeal.  He also requested a personal 
hearing before RO personnel.  He was twice scheduled for a 
personal hearing at the RO, and he failed to appear on both 
occasions.  This failure to appear for his scheduled hearings 
by the veteran is accepted by the Board as a withdrawal of 
his hearing request, and there is no need to remand the 
appeal for that purpose at this time.  

The veteran's claim was first presented to the Board in 
October 1997, at which time it was remanded for additional 
development.  When it was returned to the Board in September 
1999, a Veterans' Health Administration (VHA) medical opinion 
was requested.  This opinion was received in October 1999.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of bilateral hearing 
loss.  

2.  The veteran's hearing disability began many years after 
service and is not the result of a disease or injury in 
service.




CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is denied.  38 U.S.C.A. §§ 101, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, .3.307, 3.309, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records indicate the veteran was tested 
for hearing loss on several occasions during active duty 
service.  He was first examined in September 1960, at which 
time his hearing was tested and determined to be 15 out of 15 
on both whispered voice and spoken voice hearing tests.  In 
July 1962, the veteran scored a 15 out of 15 bilaterally on 
both whispered and spoken voice hearing tests.  Finally, the 
veteran was tested in July 1964, prior to his release to 
inactive duty.  At that time, his hearing was rated at 15/15 
bilaterally on a whispered voice hearing test.  Likewise, the 
service medical records are negative for any reports or 
complaints of hearing loss, tinnitus, or any other disorder 
of the ears.  

Subsequently, the veteran enlisted in the Naval Reserves in 
approximately 1973.  Medical records for his Naval Reserve 
service are available only as far back as 1987.  These 
records demonstrate that while he was afforded annual medical 
examinations, no audiometric testing results were obtain.  
The veteran's medical examination report was marked "NFA - 
No facilities available" for audiological testing.  

The veteran was given a military audiological examination in 
April 1994, with results as follows, in decibels: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
30
55
70
75
58
LEFT
30
50
70
75
56

Speech audiometry testing was not performed.  Bilateral high 
frequency hearing loss was diagnosed.  

The veteran filed a claim for service connection for 
bilateral hearing loss in February 1996.  He claimed hearing 
loss with onset between 1962 and 1964, during his period of 
active military service.  He was afforded a VA audiological 
examination in May 1996, with results as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
55
75
75
59
LEFT
30
45
70
70
54

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 in the left ear.  The 
veteran was diagnosed with mild to moderate high frequency 
bilateral sensorineural hearing loss.  The examiner did not 
speculate as to the cause or origin of the veteran's 
bilateral hearing loss.  Based on the evidence of record, the 
RO issued a June 1996 rating decision denying the veteran's 
claim for service connection for bilateral hearing loss.  He 
filed a timely notice of disagreement, initiating this 
appeal.  

According to the February 1997 VA Form 1-646, the veteran 
worked in the boiler room of a naval vessel while on active 
duty in the Navy and, as a result of this assignment, he 
began to suffer hearing loss in 1960 which has declined 
steadily since that time.  

The veteran's claim was initially presented to the Board in 
October 1997, at which time it was remanded for additional 
development, including the submission of private medical 
treatment records.  On his 1996 application for compensation, 
the veteran listed Dr. T.O. as his treating physician for his 
hearing loss.  In December 1997, the RO sent a letter, 
accompanied by a signed consent form, to Dr. O. requesting 
the veteran's private medical treatment records.  The RO also 
requested the veteran obtain his private medical treatment 
records and submit them to the VA.  To date, no response has 
been forthcoming from either Dr. O. or the veteran regarding 
any private treatment records.  

The RO returned the claim to the Board in September 1999, at 
which time it was forwarded to a VA medical expert for a 
written opinion statement.  According to the October 1999 VHA 
opinion statement, authored by the chief audiologist at the 
New Orleans VA medical center, "nothing in the appellant's 
record [suggests] that this was an acute, sudden hearing 
loss," referring to the April 1994 diagnosis of bilateral 
hearing loss.  "More likely, hearing loss would have 
occurred gradually over time," in the opinion of the medical 
expert.  Possible causes could have been "military noise 
exposure during reserve training or . . . occupational noise 
exposure as a mine inspector."  Other causes of hearing loss 
include "the aging process, and heredity."  The veteran was 
noted to have reported, on a July 1994 military audiometric 
examination form, a family history of hearing loss.  


Analysis

The veteran seeks service connection for bilateral 
sensorineural hearing loss.  Service connection will be 
awarded for any disability resulting from a disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  The phrase "active military, naval, or air service" 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in line of duty.  38 U.S.C.A. § 101(24) (West 1991).  Active 
duty for training includes full time duty in the Armed Forces 
performed by Reserves for training purposes, and any 
authorized travel to or from such duty.  38 U.S.C.A. 
§ 101(22) (West 1991).  Certain statutorily enumerated 
disorders, such as organic diseases of the nervous system, 
may be presumed to have been incurred in service if they 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 1991 & Supp. 1999).  In evaluating any claim, the 
VA must extend the benefit of the doubt to any claimant 
whenever the evidence is in balance between the positive and 
the negative.  38 U.S.C.A. § 5107(b) (West 1991).  

The veteran's claim for service connection for bilateral 
hearing loss is well grounded, meaning it is plausible.  38 
U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The evidence of record indicates 
that the veteran was exposed to engine noise during service, 
and he has a current diagnosis of bilateral sensorineural 
hearing loss.  Additionally, an audiologist has suggested a 
possible nexus between the veteran's in-service noise 
exposure and his current hearing loss.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Because the 
veteran's claim for service connection is well grounded, the 
VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

Because the statutory duty to assist applies, the VA is 
required to obtain all medical records, both private and VA, 
which are relevant to the claim.  The veteran has reported 
that he was treated in the past by Dr. T.O. for his bilateral 
hearing loss, and the Board remanded the claim in October 
1997 in order that these records may be obtained.  In 
December 1997, the RO sent a letter, accompanied by a signed 
consent form, to Dr. O. requesting the veteran's private 
medical treatment records; a letter was also sent to the 
veteran asking him to obtain and submit these records to the 
VA.  Neither the veteran nor Dr. O. has been forthcoming with 
any private medical treatment records.  Thus, there is 
nothing further for the RO to do; the duty to assist is not a 
one-way street, and in the absence of the claimant's 
cooperation, the duty is fulfilled in this case.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
In the present case, the most recent audiological examination 
of record confirms a current diagnosis of bilateral 
sensorineural hearing loss, as defined by the applicable 
regulations.  Nevertheless, for the reasons to be discussed 
below, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, and it must be denied.  

According to the veteran's service medical records for the 
period of active duty from 1960-64, his hearing tested 15/15 
bilaterally on whispered voice/spoken voice hearing tests 
upon his separation from service in July 1964.  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that a 
veteran may still establish service connection for hearing 
loss even in cases in which no hearing loss was noted at 
discharge, by showing that the current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
60 (1993).  In this case, the veteran did not have a hearing 
disability at the time of his discharge, but does at present.  
The preponderance of the evidence is against finding that the 
current hearing disability is the result of a disease or 
injury the veteran had in service.  It is noteworthy 
that the veteran's first audiometric examination 
demonstrating hearing loss dates from 1994, or approximately 
30 years after his active military service.  Evidence is 
required to establish that any current disability results 
from an in-service disease or injury; this evidence has not 
been provided, and the claim therefore cannot be granted.  
Hensley, supra.  

The veteran himself has alleged that in-service acoustic 
trauma has resulted in his current bilateral hearing loss; 
however, as a lay person, the veteran is not qualified to 
offer medical opinion evidence on issues of etiology or 
causation.  See Pearlman v. West, 11 Vet. App. 443, 447 
(1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  

Because the veteran served in the military reserves, and 
participated in some periods of active duty for training, 
consideration must be given to the possibility that he 
incurred an acoustic injury during one of these periods.  See 
38 U.S.C.A. §§ 101, 1131 (West 1991).  However, the service 
medical records available to the VA for the period from 1987 
to the present report no such instance of acoustic trauma, 
and the veteran has not alleged any such injury.  While the 
veteran was afforded periodic medical evaluations, 
audiometric testing was not performed until April 1994, at 
which time bilateral hearing loss was diagnosed.  According 
to the October 1999 VA medical expert opinion statement, 
nothing in the appellant's record [suggests] that this was an 
acute, sudden hearing loss," referring to the April 1994 
diagnosis of bilateral hearing loss.  "More likely, hearing 
loss would have occurred gradually over time," in the 
opinion of the medical expert.  Possible causes could have 
been "military noise exposure during reserve training or . . 
. occupational noise exposure as a mine inspector."  Other 
causes of hearing loss include "the aging process, and 
heredity."  

Regarding the medical expert's statement that noise exposure 
during active duty for training may be a "possible" cause 
of the veteran's bilateral hearing loss, this is just the 
sort of "pure speculation or remote possibility" which is 
forbidden by the applicable regulations to serve as a basis 
for entitlement to service connection.  38 C.F.R. § 3.102 
(1999); see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Utendahl 
v. Derwinski, 1 Vet. App. 530, 531 (1991).  This is not to 
say that a physician's statement must be expressed in terms 
of certainty in order for it to have any probative merit.  
See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  
Nevertheless, the sole statement that a medical nexus between 
an in-service disease or injury and a current disability is 
"possible" does not mean such a nexus is probable, and 
therefore this statement does not rise above mere 
speculation.  This is especially true where military noise 
exposure is only one among several possibilities listed by 
the medical expert which may have caused the veteran's 
current bilateral sensorineural hearing loss.  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (citing Obert v. Brown, 
5 Vet. App. 30 (1993)).  

In conclusion, the preponderance of the evidence is against 
the veteran's assertion that his current bilateral hearing 
loss results from a disease or injury incurred in or 
aggravated by any period of active military service.  For 
this reason, service connection for bilateral hearing loss 
must be denied.  


ORDER

The veteran's claim for service connection for bilateral 
hearing loss is denied.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

